Citation Nr: 1134299	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in evaluation of tendonitis of the right shoulder from 20 percent to 10 percent from March 1, 2006, through December 2, 2009, was proper.

2.  Entitlement to extension beyond June 30, 2006, for assignment of a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from April 1977 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2005 rating decision, the RO reduced the evaluation of the Veteran's tendonitis of the right shoulder from 20 percent to 10 percent effective March 1, 2006.  The Veteran timely perfected an appeal of this determination.  

In a July 2006 rating decision, the RO denied an extension of a temporary total evaluation due to treatment for a right foot disability requiring convalescence.  Although a VA Form 9 was not timely filed, the Veteran provided testimony during an October 2008 hearing before a decision review officer (DRO) at the RO.  Such testimony is deemed to perfect the appeal as to this issue, particularly as it likely led to an expectation on the part of the Veteran that his claim remained in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In so finding, it is noted that the substantive appeal is not jurisdictional and the failure to file such document may be waived by the Board.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  

In a February 2010 supplemental statement of the case (SSOC), the RO assigned a 20 percent evaluation for the right shoulder disability effective December 3, 2009.  Thus, the Board has characterized the issue as stated on the title page.

In his October 2007 VA Form 9, the Veteran requested a Board hearing in Washington, DC on the reduction issue.  However, given the fully favorable decision on this issue, further delay to afford him a hearing is not warranted.  Moreover, as the Form 9 was submitted in response to a September 2007 statement of the case (SOC), which only address the issue of the propriety of the reduction in evaluation of the right shoulder disability, the hearing request was limited to this issue.

On another matter, although the Veteran filed a timely notice of disagreement (NOD) with a September 2004 rating decision that denied an increased rating for the right shoulder disability, he did not thereafter timely perfect an appeal.  Thus, this issue is not before the Board.  

Lastly, although the Veteran filed a timely NOD with an August 2008 decision that denied an increased rating for his right foot disability, he withdrew his appeal with respect to this issue on the record during the October 2008 DRO hearing.  Thus, this issue is not in appellate status.  

The issue of entitlement to extension beyond June 30, 2006, for assignment of a temporary total evaluation due to treatment for a service-connected disability requiring convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The December 2005 rating decision that reduced the evaluation of tendonitis of the right shoulder from 20 percent to 10 percent, and the subsequent readjudications of this issue reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

The reduction in evaluation of tendonitis of the right shoulder from 20 percent to 10 percent from March 1, 2006, to December 2, 2009, was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (2010).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324   (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2010).   The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419   (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

From a procedural standpoint, the Veteran's tendonitis of the right shoulder was appropriately reduced.  The RO prepared a rating decision proposing the reduction in evaluation in September 2005.  See 38 C.F.R. § 3.105(e) (2010).  The rationale behind the proposed reduction was set forth in that rating decision.  Although the Veteran requested a hearing, his request was not received within the requisite 30 days; thus, a predetermination hearing was not conducted.  The RO then issued a rating decision reducing the evaluation of the disability in December 2005.  Thus, the Veteran received proper notice and the procedural requirements of 38 C.F.R. § 3.105(e) were satisfied.

In the December 2005 rating decision, the RO reduced the evaluation of tendonitis of the right shoulder from 20 percent to 10 percent effective March 1, 2006.   The 20 percent rating had been assigned by the RO in a March 1999 rating decision and was effective from May 13, 1998.  Thus, the rating had been in effect for more than 5 years, and the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

In this case, the reduction of the Veteran's evaluation was based, in part, on a July 2005 VA examination report reflecting complaints of right shoulder pain.  Findings showed flexion to 160 degrees, abduction to 160 degrees, and both external and internal rotation to 90 degrees.  The diagnosis was tendonitis.

The Veteran's tendonitis of the right shoulder has been evaluated under Diagnostic Code 5024-5201, 38 C.F.R. § 4.71a (2010), indicating that the disability has been rated as residuals under Diagnostic Code 5201 for limitation of arm motion.  See 38 C.F.R. § 4.27 (2010).  The Board observes that the Veteran is right-handed.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at shoulder level, a 30 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level, and a maximum 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  

For VA rating purposes, when the arm is at the side it is considered to be at 0 degrees and when it is raised to shoulder level it is at 90 degrees from the body.  Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See Plate I, 38 C.F.R. § 4.71. 

The RO reduced the Veteran's rating based on clinical findings of slightly reduced flexion and abduction of the arm and of normal external and internal rotation.  As noted above, the rating for the disability under consideration had been in effect for more than 5 years.  Thus, the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  However, the December 2005 rating decision that reduced the evaluation, the September 2007 SOC, and February 2010 SSOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether an improvement in the disability actually occurred, or that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2010).  See also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Further, the SOC and SSOC include no citation to or discussion of 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the reduction in evaluation of tendonitis of the right shoulder from 20 percent to 10 percent was not proper, and the 20 percent rating under Diagnostic Code 5201 must be restored, effective from March 1, 2006, to December 2, 2009.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

ORDER

As the reduction in evaluation of tendonitis of the right shoulder from 20 percent to 10 percent was not proper, restoration of the 20 percent rating, effective March 1, 2006, to December 2, 2009, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

The Board finds that further development is required with respect to the claim of entitlement to extension beyond June 30, 2006, for assignment of a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.

First, the Board observes that the Veteran has not been provided notice for this issue under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Thus, notice should be provided on remand.

Next, although the RO obtained a medical opinion addressing whether an extension of the temporary total evaluation was warranted, the opinion is inadequate.  In a November 2007 addendum, the VA Chief Orthopedic Attending stated that the temporary 100 percent should be awarded from April 7, 2006, to July 1, 2006.  However, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the physician did not provide any supporting data or reasoned explanation or rationale beyond the above statement.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348   (1998).  Therefore, the Board finds that the November 2007 opinion is not probative.  Thus, another addendum providing the needed rationale should be obtained on remand.

Lastly, additional pertinent evidence, including the transcript of a DRO hearing at the RO, has been added to the claims file since the issuance of the SOC in December 2007.  However, an SSOC considering this evidence has not been issued.  Thus, this evidence should be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with VCAA notice on the issue of entitlement to an extension beyond June 30, 2006, for assignment of a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.

2.  Then, forward the Veteran's claims file to the VA Chief Orthopedic Attending who provided the November 2007 addendum (or a suitable substitute if this individual is unavailable) for another addendum.  

The physician is asked to provide a rationale for the earlier opinion that the temporary total evaluation should not be awarded beyond June 30, 2006.  The physician is advised that only the first period of convalescence is at issue.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the December 2007 SOC.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


